DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 15 of Wheatley U.S. Patent No. 9209648 in view of Mu (US 9660487) and in further view of Wang (U.S. 20190118657). Although the claims are not identical, there are not patentably distinct from Wheatley U.S. Patent No. 9209648 becauase the claim are overlapping in scope.


Current Application: 16/719,634
US Patent: 9209648
Claim 1:
A transportable unit for providing a self-contained inductive battery charger for charging an electric vehicle which 
comprises: a moveable docking pad transportable to an off-grid location
with an access ramp for parking the electric vehicle on the docking pad; 
a source of renewable energy incorporated into the unit; 
a storage battery located with the docking pad and connected with the source of renewable energy for receiving electricity therefrom; and 
a primary induction coil affixed to the docking pad, wherein the primary induction coil is connected with the storage battery to receive an electric current therefrom for generating an alternating electromagnetic field;
and a secondary induction coil on the electric vehicle properly parked on the docking pad, the electromagnetic field of the primary induction coil positioned to establish a resonant inductive coupling with the secondary induction coil for recharging a battery of the electric vehicle. 
 
Claim 1:
A transportable unit for providing a self-contained renewable battery charger for an electric vehicle which 
comprises: a moveable docking pad having a base with an access ramp for parking the electric vehicle on the base, wherein the docking pad is also formed with a compartment for holding at least one storage battery therein; 
a column mounted on the docking pad for movement therewith and oriented substantially perpendicular thereto, with the column extending away from the docking pad and terminating at an attachment point; 
a substantially flat panel affixed to the attachment point on the column for movement with the column; 
an array of photovoltaic modules supported on the panel for movement therewith to convert solar energy from sun light into electrical energy, for transfer of the electrical energy from the photovoltaic modules to the storage battery in the compartment; and a charging station selectively positioned on the docking pad for movement therewith, and electrically connected with the storage battery in the compartment to establish a source for recharging an external battery in the vehicle
Claim 10:
A charging station for an electric vehicle which comprises: a transportable docking pad with an access ramp for parking the electric vehicle on the docking pad; 
a primary induction coil affixed to the docking pad; 
a source of renewable energy connected to the primary coil and structurally positioned on the docking pad at a predetermined distance above the docking pad for positioning the electric vehicle between the source of renewable energy and the primary coil on the docking pad; and a secondary induction coil mounted on the electric vehicle for receiving an electric current from the primary induction coil through a resonant inductive coupling between the primary induction coil and the secondary induction coil.
Claim 11:
A self-contained battery charger for charging an electric vehicle, the battery charger comprising: a moveable docking pad having a base with an access ramp for parking the electric vehicle on the base, and holding at least one storage battery therein; a column mounted on the docking pad for movement therewith and extending therefrom; a means for converting solar energy from sun light into electrical energy, said converting means mounted on said moveable column for movement therewith; a means for transferring the electrical energy from the moveable converting means to the storage battery mounted on the moveable docking pad; and an electric vehicle charging station electrically connected with the storage battery mounted on the moveable docking pad for delivering a charging current to an electric vehicle battery.
Claim 15:
A method for manufacturing a transportable unit for providing a self-contained battery charger for charging an electric vehicle which comprises the steps of: 
providing a moveable docking pad with an access ramp for parking the electric vehicle on the docking pad; 
affixing a primary induction coil to the docking pad; 
positioning a storage battery on the transportable unit; 
connecting a source of renewable energy with the storage battery, wherein the source of renewable energy is incorporated into the transportable unit; 
connecting the storage battery with the primary induction coil for converting a d.c. current from the storage battery into an a.c. current for use by the primary induction coil; 
mounting a column on the docking pad for transport therewith, wherein the column is moveable between a collapsed configuration for transporting the source of renewable energy, and a vertical orientation for operating the source of renewable energy; and 
installing electrical circuitry on the transportable unit for connecting the source of renewable energy with the storage battery for transferring electricity therefrom for a subsequent use of the electricity by the primary induction coil to generate an alternating electromagnetic field, and establish a resonant inductive coupling with a secondary induction coil on the electric vehicle for recharging a battery of the electric vehicle when the electric vehicle is positioned on the docking pad
Claim 16:
A method for preparing a self-contained renewable battery charger for charging an electric vehicle battery at a site, the method comprising the steps of: 
providing a moveable docking pad having a base with an access ramp for parking the electric vehicle on the base, and holding at least one storage battery therein mounted on the moveable docking pad for movement therewith; mounting a column onto the moveable docking pad for movement therewith to extend therefrom; 
deploying a solar array on the moveable column to convert solar energy from sun light into electrical energy; 
electrically connecting the solar array to the storage battery mounted on the moveable docking pad for movement therewith; 
electrically connecting a vehicle charging station with the storage battery mounted on the moveable docking pad for movement therewith; charging the storage battery with electrical energy from the solar array; and 
parking the electric vehicle for charging the electric vehicle battery with a charging current from the storage battery.


















Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,5-7 and 9-14 are rejected under 35 U.S.C. 103 as being obvious over Mu (U.S. 9660487) in view of Huang (U.S. 20180342897), and in further view of Capizzo (US 20070113921).

Regarding claim 1, Mu teaches a transportable unit for providing a self-contained inductive battery charger for charging an electric vehicle which (shown in figure 2, item 100) comprises:
Mu teaches inductive battery charging with a movable docking pad. (Figure 7 shows a movable docking pad item 105. Mu shows in figure 7 defined column 6 lines 63 – 66 wherein Transceiver I 110 is capable of inductively transferring (transmitting, or receiving, or both) power from transceiver II 10. Transceiver I and II may be a coupling coil or any other device capable of transferring power through induction. Figure 10 shows a movable inductive charging pad with an untethered embodiment of the mobile housing 205. In this embodiment, the mobile housing 205 includes wheels 230 and a transceiver I 210 that can extend horizontally via a retractable arm 232).
Mu teaches a source of renewable energy incorporated into the unit. Mu teaches in column 7 lines 53 – 56 shown in Figure 7 wherein the power transfer system 100 can wirelessly transfer power to and/or from a solar panel 304. Thus a renewable energy source may be provided to the inductive charging system so that charge may be provided to an electric vehicle in an off grid system. 
Mu teaches a movable docking pad transportable to an off-grid location (defined in column 8 lines 26 – 43 wherein the movable docking pad, power transfer system item 100, may be untethered to a grid and may be off-grid by using solar panels to provide power to the system).
Mu teaches a primary induction coil affixed to the docking pad (shown in figure 2 item 110 defined in column 5 lines 46 – 65 as a transceiver I. Figure 6 (shown below) coil item 110 affixed to the docking pad. Mu teaches in column 6 lines 63 – 67 wherein Transceiver I and II may be a coupling coil or any other device capable of transferring power through induction as would occur to those skilled in the art).
Mu teaches wherein the primary induction coil is connected with the storage battery to receive an electric current therefrom for generating an alternating electromagnetic field (defined in column 8 lines 44 – 58 wherein the internal power storage 203 may be a battery and the power storage 203 can store power that is to be transmitted to the car 1, and/or power that is to be received from the car).
Mu teaches wherein the electromagnetic field of the primary induction coil establishes a resonant inductive coupling with a secondary induction coil on the electric vehicle for recharging a battery of the electric vehicle when the electric vehicle is parked on the docking pad (defined in column 8 lines 44 – 58 wherein the internal power storage 203 may be a battery and the power storage 203 can store power that is to be transmitted to the car 1, and/or power that is to be received from the car).
Mu does not explicitly teach a secondary induction coil on the electric vehicle, wherein, with the electric vehicle properly positioned on the docking pad, the electromagnetic field of the primary induction coil establishes a resonant inductive coupling with the secondary induction for recharging a battery of the electric vehicle.
Huang teaches wherein a secondary induction coil on the electric vehicle, wherein, with the electric vehicle properly positioned on the docking pad, the electromagnetic field of the primary induction coil positioned to establish a resonant inductive coupling with the secondary induction for recharging a battery of the electric vehicle (shown in figure 2 item 222 defined in paragraph as a resonant circuit comprised within the vehicle coupled with the secondary coil item 216. Paragraph [0038] teaches wherein using resonant structures for coupling energy may be referred to as “magnetically coupled resonance,” “electromagnetically coupled resonance,” and/or “resonant induction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the resonant circuit system of the Huang reference so that the coils may be more effectively coupled.
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0038] wherein coupling efficiency is taught.
Mu in view of Huang do not explicitly teach wherein, a moveable docking pad with an access ramp for parking the electric vehicle on the docking pad the electric vehicle properly parked on the docking pad.
	Capizzo teaches a moveable docking pad with an access ramp for parking the electric vehicle on the docking pad (shown in figure 1 wherein a docking pad is interpreted a service platform with an access ramp for parking the vehicle). 
Capizzo teaches wherein the electric vehicle properly parked on the docking pad (shown in figure 1 item 34  defined in paragraph [0112] as wherein a docking pad is interpreted as a service platform which comprises the vehicle properly parked on the docking pad. The service platform shown in the Capizzo reference is a docking pad which provides charging to vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Wheatley in view of Mu, and in further view of Huang references with the Capizzo reference so that the vehicle may be properly supported while charging. 
The suggestion/motivation for combination can be found in the Capizzo reference in paragraph [0112] wherein charging the vehicle on a secure mobile platform is taught. 
It is obvious to combine the Capizzo reference with the Wheatley, in view of Mu and in further view of Huang references, because a charging platform is taught. The Capizzo reference allows the vehicle to be positioned on top of a surface in order to be charged. It is obvious that a charging system such as an inductive charging platform may be included in the station as it is an alternative form of charging. Additionally, it is obvious that in order to maintain portability alternative sources of power, such as solar, wind, or any other renewable power may be provided to the station as taught in paragraph [0108].

Regarding claim 5, Mu teaches a transportable unit of claim 1 further comprising: Mu teaches a primary induction coil (defined in column 8 lines 44 – 58 wherein the internal power storage 203 may be a battery and the power storage 203 can store power that is to be transmitted to the car 1, and/or power that is to be received from the car).
	Mu does not explicitly teach further comprising an inverter connected between the storage battery and the primary induction coil for converting a d.c. current from the storage battery into an a.c. current for use by the primary induction coil
Huang teaches transportable unit of claim 1 further comprising an inverter connected between the storage battery and the primary induction coil for converting a d.c. current from the storage battery into an a.c. current for use by the primary induction coil (defined in paragraph [0046] wherein the base power converter 236 and the electric vehicle power converter 238 if bidirectional may both include, for the transmit mode, an oscillator, a driver circuit such as a power amplifier, a filter and matching circuit, and for the receive mode a rectifier circuit, known in the art to convert AC power to DC power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the inductive charging coil of the Huang reference so that contactless vehicle charging may be established and the proper charge may be provided to the vehicle. 
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0046] wherein contactless charging is taught.

Regarding claim 6, Mu teaches transportable unit of claim 5, but does not explicitly teach further comprising a current control unit in the inverter for varying the frequency of the a.c. current from the inverter.
Huang teaches a current control unit in the inverter for varying the frequency of the a.c. current from the inverter (defined in paragraph [0046] wherein an oscillator control circuit varies the frequency of the AC current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the inductive charging coil of the Huang reference so that contactless vehicle charging may be established and the proper charge may be provided to the vehicle. 
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0046] wherein contactless charging is taught.

Regarding claim 7, Mu teaches transportable unit of claim 6 but does not explicitly teach wherein the current control unit sets a value for the a.c. current to establish the resonant inductive coupling between the primary induction coil and the secondary induction coil.
Huang teaches wherein the current control unit sets a value for the a.c. current to establish the resonant inductive coupling between the primary induction coil and the secondary induction coil (shown in figure 2 item 222 defined in paragraph as a resonant circuit comprised within the vehicle coupled with the secondary coil item 216. Paragraph [0038] teaches wherein using resonant structures for coupling energy may be referred to as “magnetically coupled resonance,” “electromagnetically coupled resonance,” and/or “resonant induction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the resonant circuit system of the Huang reference so that the coils may be more effectively coupled.
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0038] wherein coupling efficiency is taught.

Regarding claim 9, Mu teaches transportable unit of claim 1 but does not explicitly teach wherein the primary induction coil delivers a.c. current to the secondary induction coil with a power greater than 3 kw. 
Huang teaches wherein the primary induction coil delivers a.c. current to the secondary induction coil with a power greater than 3 kw (defined in paragraph [0039] wherein the level of power provided wirelessly by the base power transfer element 204 may be on the order of kilowatts ( kW) (e.g., anywhere from 1 kW to 110 kW, although actual levels may be or higher or lower)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu references with the charging power level of the Huang reference so that a variety of electric vehicles may be charged.  
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0039] wherein the power level provided is compatible with electric vehicles.

Regarding claim 10, Mu teaches a charging station (shown in figure 2, item 100)  having an inductive battery charger for an electric vehicle (Figure 7 shows a movable docking pad item 105. Mu shows in figure 7 defined column 6 lines 63 – 66 wherein Transceiver I 110 is capable of inductively transferring (transmitting, or receiving, or both) power from transceiver II 10. Transceiver I and II may be a coupling coil or any other device capable of transferring power through induction. Figure 10 shows a movable inductive charging pad with an untethered embodiment of the mobile housing 205. In this embodiment, the mobile housing 205 includes wheels 230 and a transceiver I 210 that can extend horizontally via a retractable arm 232).
Mu teaches wherein the primary induction coil is connected with the storage battery to receive an electric current therefrom for generating an alternating electromagnetic field (defined in column 8 lines 44 – 58 wherein the internal power storage 203 may be a battery and the power storage 203 can store power that is to be transmitted to the car 1, and/or power that is to be received from the car).
 Mu teaches a transportable docking pad transportable to an off-grid location (defined in column 8 lines 26 – 43 wherein the movable docking pad, power transfer system item 100, may be untethered to a grid and may be off-grid by using solar panels to provide power to the system).
Mu teaches a primary induction coil affixed to the docking pad (shown in figure 2 item 110 defined in column 5 lines 46 – 65 as a transceiver I. Figure 6 (shown below) coil item 110 affixed to the docking pad. Mu teaches in column 6 lines 63 – 67 wherein Transceiver I and II may be a coupling coil or any other device capable of transferring power through induction as would occur to those skilled in the art).
Mu teaches at least one source of renewable energy incorporated into the unit. Mu teaches in column 7 lines 53 – 56 shown in Figure 7 wherein the power transfer system 100 can wirelessly transfer power to and/or from a solar panel 304. Thus a renewable energy source may be provided to the inductive charging system so that charge may be provided to an electric vehicle in an off grid system. 
Mu teaches wherein the electromagnetic field of the primary induction coil establishes a resonant inductive coupling with a secondary induction coil on the electric vehicle for recharging a battery of the electric vehicle when the electric vehicle is parked on the docking pad (defined in column 8 lines 44 – 58 wherein the internal power storage 203 may be a battery and the power storage 203 can store power that is to be transmitted to the car 1, and/or power that is to be received from the car).
Mu does not explicitly teach wherein the electromagnetic field of the primary induction coil establishes a resonant inductive coupling with a secondary induction coil on the electric vehicle for recharging a battery of the electric vehicle when the electric vehicle is parked on the docking pad; a secondary induction coil on the electric vehicle, wherein, with the electric vehicle properly positioned on the docking pad, the electromagnetic field of the primary induction coil establishes a resonant inductive coupling with the secondary induction for recharging a battery of the electric vehicle.
Huang teaches wherein the electromagnetic field of the primary induction coil establishes a resonant inductive coupling with a secondary induction coil on the electric vehicle for recharging a battery of the electric vehicle when the electric vehicle is parked on the docking pad; a secondary induction coil on the electric vehicle, wherein, with the electric vehicle properly positioned on the docking pad, the electromagnetic field of the primary induction coil positioned to establish a resonant inductive coupling with the secondary induction for recharging a battery of the electric vehicle (shown in figure 2 item 222 defined in paragraph as a resonant circuit comprised within the vehicle coupled with the secondary coil item 216. Paragraph [0038] teaches wherein using resonant structures for coupling energy may be referred to as “magnetically coupled resonance,” “electromagnetically coupled resonance,” and/or “resonant induction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the resonant circuit system of the Huang reference so that the coils may be more effectively coupled.
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0038] wherein coupling efficiency is taught.
Mu in view of Huang do not explicitly teach wherein, a moveable docking pad with an access ramp for parking the electric vehicle on the docking pad the electric vehicle properly parked on the docking pad.
	Capizzo teaches a moveable docking pad with an access ramp for parking the electric vehicle on the docking pad (shown in figure 1 wherein a docking pad is interpreted a service platform with an access ramp for parking the vehicle). 
Capizzo teaches wherein the electric vehicle properly parked on the docking pad (shown in figure 1 item 34  defined in paragraph [0112] as wherein a docking pad is interpreted as a service platform which comprises the vehicle properly parked on the docking pad. The service platform shown in the Capizzo reference is a docking pad which provides charging to vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Wheatley in view of Mu, and in further view of Huang references with the Capizzo reference so that the vehicle may be properly supported while charging. 
The suggestion/motivation for combination can be found in the Capizzo reference in paragraph [0112] wherein charging the vehicle on a secure mobile platform is taught. 
It is obvious to combine the Capizzo reference with the Wheatley, in view of Mu and in further view of Huang references, because a charging platform is taught. The Capizzo reference allows the vehicle to be positioned on top of a surface in order to be charged. It is obvious that a charging system such as an inductive charging platform may be included in the station as it is an alternative form of charging. Additionally, it is obvious that in order to maintain portability alternative sources of power, such as solar, wind, or any other renewable power may be provided to the station as taught in paragraph [0108].

Regarding claim 11,  Mu teaches charging station of claim 10, a storage battery located with the docking pad and connected with the source of renewable energy for receiving electricity therefrom (defined in column 8 lines 44 – 58 wherein the internal power storage 203 may be a battery and the power storage 203 can store power that is to be transmitted to the car 1, and/or power that is to be received from the car).
	Mu does not explicitly teach an inverter connected between the storage battery and the primary induction coil for converting a d.c. current from the storage battery into an a.c. current for use by the primary induction coil.
Huang teaches transportable unit of claim 1 further comprising an inverter connected between the storage battery and the primary induction coil for converting a d.c. current from the storage battery into an a.c. current for use by the primary induction coil (defined in paragraph [0046] wherein the base power converter 236 and the electric vehicle power converter 238 if bidirectional may both include, for the transmit mode, an oscillator, a driver circuit such as a power amplifier, a filter and matching circuit, and for the receive mode a rectifier circuit, known in the art to convert AC power to DC power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the inductive charging coil of the Huang reference so that contactless vehicle charging may be established and the proper charge may be provided to the vehicle. 
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0046] wherein contactless charging is taught.

Regarding claim 12, Mu teaches transportable unit of claim 5, but does not explicitly teach further comprising a current control unit in the inverter for varying the frequency of the a.c. current from the inverter.
Huang teaches a current control unit in the inverter for varying the frequency of the a.c. current from the inverter (defined in paragraph [0046] wherein an oscillator control circuit varies the frequency of the AC current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the inductive charging coil of the Huang reference so that contactless vehicle charging may be established and the proper charge may be provided to the vehicle. 
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0046] wherein contactless charging is taught

Regarding claim 13,  Mu teaches transportable unit of claim 6 but does not explicitly teach wherein the current control unit sets a value for the a.c. current to establish the resonant inductive coupling between the primary induction coil and the secondary induction coil.
Huang teaches wherein the current control unit sets a value for the a.c. current to establish the resonant inductive coupling between the primary induction coil and the secondary induction coil (shown in figure 2 item 222 defined in paragraph as a resonant circuit comprised within the vehicle coupled with the secondary coil item 216. Paragraph [0038] teaches wherein using resonant structures for coupling energy may be referred to as “magnetically coupled resonance,” “electromagnetically coupled resonance,” and/or “resonant induction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the resonant circuit system of the Huang reference so that the coils may be more effectively coupled.
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0038] wherein coupling efficiency is taught.

Regarding claim 14, Mu teaches charging station of claim 13 but does not explicitly teach wherein the primary induction coil delivers a.c. current to the secondary induction coil with a power greater than 3 kw. 
Huang teaches wherein the primary induction coil delivers a.c. current to the secondary induction coil with a power greater than 3 kw (defined in paragraph [0039] wherein the level of power provided wirelessly by the base power transfer element 204 may be on the order of kilowatts ( kW) (e.g., anywhere from 1 kW to 110 kW, although actual levels may be or higher or lower)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu references with the charging power level of the Huang reference so that a variety of electric vehicles may be charged.  
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0039] wherein the power level provided is compatible with electric vehicles.





    PNG
    media_image1.png
    437
    682
    media_image1.png
    Greyscale

Mu Figure 6


    PNG
    media_image2.png
    487
    793
    media_image2.png
    Greyscale

Huang Figure 1






[AltContent: textbox (Capizzo Figure 1)]
    PNG
    media_image3.png
    600
    747
    media_image3.png
    Greyscale

	


6.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being obvious over Mu (U.S. 9660487) in view of Huang (U.S. 20180342897), and in further view of Capizzo (US 20070113921) as applied to claim 1 and in further view of Wheatley (US 9209648).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 2, Mu in view of Huang and in further view of Capizzo, teaches the transportable unit of claim 1, but do not explicitly teach further comprising: a column mounted on the docking pad for transport therewith; wherein the column is moveable between a collapsed configuration for transporting the source of renewable energy , and a vertical orientation for operating the source of renewable energy; a platform for supporting the source of renewable energy, wherein the platform is connected with the column and is positioned at a predetermined distance above the docking pad when the column has been moved into its vertical configuration
Wheatley (‘648) teaches comprising: a column mounted on the docking pad for transport therewith (shown in figure 1 wherein column item 24 is mounted on docking pad item 16).
Wheatley (‘648) teaches wherein the column is moveable between a collapsed configuration for transporting the source of renewable energy , and a vertical orientation for operating the source of renewable energy (shown in figure 1 wherein item 64 allows the column to move and supports the source of renewable energy, solar array item 30).
Wheatley (‘648)  teaches a platform for supporting the source of renewable energy, wherein the platform is connected with the column and is positioned at a predetermined distance above the docking pad when the column has been moved into its vertical configuration ( Figure 1 shown below. Wheatley teaches in column 3 lines 65 - column 4 lines 6 wherein a platform is interpreted as a structural canopy having a beam 32 and cross members 34 is attached to the column 24 to support a plurality of photovoltaic modules 36 (best seen in FIG. 2) that are arranged in the array 30.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu in view of Huang and in further view of Wheatley reference so that a solar panel may be provided and transported easily. 
The suggestion/motivation for combination can be found in the Wheatley reference figure 1 wherein a charging column is taught.

Regarding claim 15 Mu teaches a method for manufacturing a transportable unit for providing a transportable self-contained inductive battery charger for charging an electric vehicle at an off-grid location which (shown in figure 2, item 100) comprises:
Mu teaches inductive battery charging with a movable docking pad. (Figure 7 shows a movable docking pad item 105. Mu shows in figure 7 defined column 6 lines 63 – 66 wherein Transceiver I 110 is capable of inductively transferring (transmitting, or receiving, or both) power from transceiver II 10. Transceiver I and II may be a coupling coil or any other device capable of transferring power through induction. Figure 10 shows a movable inductive charging pad with an untethered embodiment of the mobile housing 205. In this embodiment, the mobile housing 205 includes wheels 230 and a transceiver I 210 that can extend horizontally via a retractable arm 232).
Mu teaches a movable docking pad transportable to an off-grid location (defined in column 8 lines 26 – 43 wherein the movable docking pad, power transfer system item 100, may be untethered to a grid and may be off-grid by using solar panels to provide power to the system).
Mu teaches a source of renewable energy incorporated into the unit. Mu teaches in column 7 lines 53 – 56 shown in Figure 7 wherein the power transfer system 100 can wirelessly transfer power to and/or from a solar panel 304. Thus a renewable energy source may be provided to the inductive charging system so that charge may be provided to an electric vehicle in an off grid system. 
Mu teaches a primary induction coil affixed to the docking pad (shown in figure 2 item 110 defined in column 5 lines 46 – 65 as a transceiver I. Figure 6 (shown below) coil item 110 affixed to the docking pad. Mu teaches in column 6 lines 63 – 67 wherein Transceiver I and II may be a coupling coil or any other device capable of transferring power through induction as would occur to those skilled in the art).
Mu teaches positioning a storage battery on the transportable unit (defined in column 8 lines 44 – 58 wherein the internal power storage 203 may be a battery and the power storage 203 can store power that is to be transmitted to the car 1, and/or power that is to be received from the car).
Mu teaches connecting the storage battery with the primary induction coil establishes a resonant inductive coupling with a secondary induction coil on the electric vehicle for recharging a battery of the electric vehicle when the electric vehicle is parked on the docking pad (defined in column 8 lines 44 – 58 wherein the internal power storage 203 may be a battery and the power storage 203 can store power that is to be transmitted to the car 1, and/or power that is to be received from the car).
Mu does not explicitly teach a secondary induction coil on the electric vehicle, wherein, with the electric vehicle properly positioned on the docking pad, the electromagnetic field of the primary induction coil establishes a resonant inductive coupling with the secondary induction for recharging a battery of the electric vehicle; comprising an inverter connected between the storage battery and the primary induction coil for converting a d.c. current from the storage battery into an a.c. current for use by the primary induction coil.
Huang teaches wherein a secondary induction coil on the electric vehicle, the electromagnetic field of the primary induction coil positioned to establish a resonant inductive coupling with the secondary induction for recharging a battery of the electric vehicle (shown in figure 2 item 222 defined in paragraph as a resonant circuit comprised within the vehicle coupled with the secondary coil item 216. Paragraph [0038] teaches wherein using resonant structures for coupling energy may be referred to as “magnetically coupled resonance,” “electromagnetically coupled resonance,” and/or “resonant induction.”).
Huang teaches further comprising an inverter connected between the storage battery and the primary induction coil for converting a d.c. current from the storage battery into an a.c. current for use by the primary induction coil (defined in paragraph [0046] wherein the base power converter 236 and the electric vehicle power converter 238 if bidirectional may both include, for the transmit mode, an oscillator, a driver circuit such as a power amplifier, a filter and matching circuit, and for the receive mode a rectifier circuit, known in the art to convert AC power to DC power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the inductive charging coil of the Huang reference so that contactless vehicle charging may be established and the proper charge may be provided to the vehicle. 
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0046] wherein contactless charging is taught.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the resonant circuit system of the Huang reference so that the coils may be more effectively coupled.
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0038] wherein coupling efficiency is taught.
Mu in view of Huang do not explicitly teach wherein, a moveable docking pad with an access ramp for parking the electric vehicle on the docking pad the electric vehicle properly parked on the docking pad.
	Capizzo teaches a moveable docking pad with an access ramp for parking the electric vehicle on the docking pad (shown in figure 1 wherein a docking pad is interpreted a service platform with an access ramp for parking the vehicle). 
Capizzo teaches wherein the electric vehicle properly parked on the docking pad (shown in figure 1 item 34  defined in paragraph [0112] as wherein a docking pad is interpreted as a service platform which comprises the vehicle properly parked on the docking pad. The service platform shown in the Capizzo reference is a docking pad which provides charging to vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Wheatley in view of Mu, and in further view of Huang references with the Capizzo reference so that the vehicle may be properly supported while charging. 
The suggestion/motivation for combination can be found in the Capizzo reference in paragraph [0112] wherein charging the vehicle on a secure mobile platform is taught.
Mu in view of Huang do not explicitly teach a column mounted on the docking pad for transport therewith; teaches wherein the column is moveable between a collapsed configuration for transporting the source of renewable energy , and a vertical orientation for operating the source of renewable energy; a platform for supporting the source of renewable energy, wherein the platform is connected with the column and is positioned at a predetermined distance above the docking pad when the column has been moved into its vertical configuration; a platform for supporting the source of renewable energy, wherein the platform is connected with the column and is positioned at a predetermined distance above the docking pad when the column has been moved into its vertical configuration.
Wheatley (‘648) teaches comprising: a column mounted on the docking pad for transport therewith (shown in figure 1 wherein column item 24 is mounted on docking pad item 16).
Wheatley (‘648) teaches wherein the column is moveable between a collapsed configuration for transporting the source of renewable energy , and a vertical orientation for operating the source of renewable energy (shown in figure 1 wherein item 64 allows the column to move and supports the source of renewable energy, solar array item 30).
Wheatley (‘648) teaches a platform for supporting the source of renewable energy, wherein the platform is connected with the column and is positioned at a predetermined distance above the docking pad when the column has been moved into its vertical configuration ( Figure 1 shown below. Wheatley teaches in column 3 lines 65 - column 4 lines 6 wherein a platform is interpreted as a structural canopy having a beam 32 and cross members 34 is attached to the column 24 to support a plurality of photovoltaic modules 36 (best seen in FIG. 2) that are arranged in the array 30.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu in view of Huang and in further view of Wheatley reference so that a solar panel may be provided and transported easily. 
The suggestion/motivation for combination can be found in the Wheatley reference figure 1 wherein a charging column is taught.



    PNG
    media_image4.png
    474
    707
    media_image4.png
    Greyscale





	 



7.	Claims 3, 4, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Mu (U.S. 9660487) in view of Huang (U.S. 20180342897), and in further view of Capizzo (US 20070113921) as applied to claim 1 and in further view of Wheatley (US 9209648)(‘648) and in further view of Wheatley (U.S. 20190225091) (‘091).

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 3, Mu, Huang, Capizzo, Wheatley (‘648) teaches the transportable unit of claim 2 wherein the source of renewable energy comprises: a solar panel mounted on the platform for harnessing solar energy (Figure 7 wherein the power transfer system 100 can wirelessly transfer power to and/or from a solar panel 304. Thus a renewable energy source may be provided to the inductive charging system so that charge may be provided to an electric vehicle in an off grid system).
Mu, Huang, Capizzo, Wheatley (‘648) do not explicitly teach a wind turbine mounted on the platform for harnessing wind energy; and a circuitry provided on the transportable unit for electrically connecting the solar panel and the wind turbine with the storage battery for simultaneously transferring electricity from the solar panel and from the wind turbine to the storage battery. 
Wheatley (‘091) teaches a wind turbine mounted on the platform for harnessing wind energy (shown in figure 1 item 24 defined in paragraph [0018] as a wind turbine).
Wheatley (‘091) a circuitry provided on the transportable unit for electrically connecting the solar panel and the wind turbine with the storage battery for simultaneously transferring electricity from the solar panel and from the wind turbine to the storage battery (defined in paragraph [0019] wherein figure 1 shows wherein the charging station 10, the storage battery 32 is electrically connected with the solar array 22, the wind turbine 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the wind turbine of the Wheatley (‘091), so that multiple renewable sources may be used to provide power to the charging system.
The suggestion/motivation for combination can be found in the Wheatley (‘091) reference in paragraph [0019] wherein multiple renewable energy sources are taught.


[AltContent: textbox (Wind Turbine)][AltContent: textbox (Solar Panel)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    814
    565
    media_image5.png
    Greyscale






Regarding claim 4, Mu, Huang, and Capizzo teaches transportable unit of claim 3, but does not further teach comprising: a motor for rotating the solar panel in accordance with a predetermined protocol to optimize an incidence of sunlight on the solar panel; a support structure secured to the platform for holding and maintaining the wind turbine in a down-sun position relative to the solar panel, and for distancing the wind turbine from the solar panel to avoid interference from the solar panel with wind driving the wind turbine and shading of the solar panel.
Wheatley (‘648) teaches comprising: a motor for rotating the solar panel in accordance with a predetermined protocol to optimize an incidence of sunlight on the solar panel (defined in column 2 lines 46 - column 3 lines 4 wherein  tracking mechanism can be integrated into the column for moving the solar array to adjust the solar array orientation and maximize the incidence of sunlight on the photovoltaic modules. More specifically, the tracking mechanism can be positioned to interconnect a stationary portion of the column with the solar array. With this arrangement, the tracking mechanism can be used to selectively move the solar array relative to the stationary docking pad). 
Mu, Huang, Capizzo in view of Wheatley (‘648) does not explicitly teach a support structure secured to the platform for holding and maintaining the wind turbine in a down-sun position relative to the solar panel, and for distancing the wind turbine from the solar panel to avoid interference from the solar panel with wind driving the wind turbine and shading of the solar panel.
Wheatley (‘091) teaches a support structure secured to the platform for holding and maintaining the wind turbine in a down-sun position relative to the solar panel, and for distancing the wind turbine from the solar panel to avoid interference from the solar panel with wind driving the wind turbine and shading of the solar panel  (shown in figure 1 item 24 defined in paragraph [0018] as a wind turbine. Wheatley (‘091) defined in paragraph [0019] wherein figure 2 shows wherein the charging station 10, the storage battery 32 is electrically connected with the solar array 22, the wind turbine 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference in view of the Wheatley (‘0648) in view of reference with the wind turbine of the Wheatley (‘091), so that multiple renewable sources may be used to provide power to the charging system.
The suggestion/motivation for combination can be found in the Wheatley (‘091) reference in paragraph [0019] wherein multiple renewable energy sources are taught.

Regarding claim 16,  Mu, Huang, Capizzo teaches the method of claim 15, but does not explicitly teach wherein the source of renewable energy comprises: a platform mounted on the column; a solar panel mounted on the platform for harnessing solar energy; a wind turbine mounted on the platform for harnessing wind energy.
Wheatley (‘648) wherein the source of renewable energy comprises: a platform mounted on the column Figure 1 shown below. Wheatley teaches in column 3 lines 65 - column 4 lines 6 wherein a platform is interpreted as a structural canopy having a beam 32 and cross members 34 is attached to the column 24 to support a plurality of photovoltaic modules 36 (best seen in FIG. 2) that are arranged in the array 30.).
Wheatley (‘648) teaches a solar panel mounted on the platform for harnessing solar energy (shown in figure 1 item 30 defined as a solar array affixed to a platform interpreted as a canopy)
Mu, Huang, Capizzo in view of Wheatley (‘648) does not explicitly teach a wind turbine mounted on the platform for harnessing wind energy.
Wheatley (‘091) teaches a wind turbine mounted on the platform for harnessing wind energy (shown in figure 1 item 24 defined in paragraph [0018] as a wind turbine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu, Huang, Capizzo in view of Wheatley (‘0648) reference with the wind turbine of the Wheatley (‘091), so that multiple renewable sources may be used to provide power to the charging system.
The suggestion/motivation for combination can be found in the Wheatley (‘091) reference in paragraph [0019] wherein multiple renewable energy sources are taught.

Regarding claim 17,  Mu, Huang, Capizzo teaches the method of claim 16, but does not explicitly teach rotating the solar panel in accordance with a predetermined protocol to optimize an incidence of sunlight on the solar panel; a support structure secured to the platform for holding and maintaining the wind turbine in a down-sun position relative to the solar panel, and for distancing the wind turbine from the solar panel to avoid interference from the solar panel with wind driving the wind turbine and shading of the solar panel by the turbine.
Wheatley (‘648) further comprising the steps of: rotating the solar panel in accordance with a predetermined protocol to optimize an incidence of sunlight on the solar panel (defined in column 2 lines 46 - column 3 lines 4 wherein  tracking mechanism can be integrated into the column for moving the solar array to adjust the solar array orientation and maximize the incidence of sunlight on the photovoltaic modules. More specifically, the tracking mechanism can be positioned to interconnect a stationary portion of the column with the solar array. With this arrangement, the tracking mechanism can be used to selectively move the solar array relative to the stationary docking pad).
Wheatley (‘648) in view of Mu does not explicitly teach a support structure secured to the platform for holding and maintaining the wind turbine in a down-sun position relative to the solar panel, and for distancing the wind turbine from the solar panel to avoid interference from the solar panel with wind driving the wind turbine and shading of the solar panel by the turbine. 
Wheatley (‘091) teach a support structure secured to the platform for holding and maintaining the wind turbine in a down-sun position relative to the solar panel, and for distancing the wind turbine from the solar panel to avoid interference from the solar panel with wind driving the wind turbine and shading of the solar panel by the turbine (shown in figure 1 item 24 defined in paragraph [0018] as a wind turbine. Wheatley (‘091) defined in paragraph [0019] wherein figure 2 shows wherein the charging station 10, the storage battery 32 is electrically connected with the solar array 22, the wind turbine 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Wheatley (‘0648) in view of Mu reference with the wind turbine of the Wheatley (‘091), so that multiple renewable sources may be used to provide power to the charging system.
The suggestion/motivation for combination can be found in the Wheatley (‘091) reference in paragraph [0019] wherein multiple renewable energy sources are taught.

Regarding claim 18,  Mu teaches a primary induction coil (defined in column 8 lines 44 – 58 wherein the internal power storage 203 may be a battery and the power storage 203 can store power that is to be transmitted to the car 1, and/or power that is to be received from the car), but does not explicitly teach comprising the step of connecting an inverter between the storage battery and the primary induction coil for converting a d.c. current from the storage battery into an a.c. current for use by the primary induction coil.
Huang teaches comprising the step of connecting an inverter between the storage battery and the primary induction coil for converting a d.c. current from the storage battery into an a.c. current for use by the primary induction coil (defined in paragraph [0046] wherein the base power converter 236 and the electric vehicle power converter 238 if bidirectional may both include, for the transmit mode, an oscillator, a driver circuit such as a power amplifier, a filter and matching circuit, and for the receive mode a rectifier circuit, known in the art to convert AC power to DC power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu reference with the inductive charging coil of the Huang reference so that contactless vehicle charging may be established and the proper charge may be provided to the vehicle. 
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0046] wherein contactless charging is taught.

Regarding claim 19,  Mu teaches the method of claim 18 but does not explicitly teach further comprising the step of providing a current control unit with the inverter for varying the frequency of the a.c. current from the inverter, wherein the current control unit sets a value for the a.c. current to establish the resonant inductive coupling between the primary induction coil and the secondary induction coil. 
Huang teaches wherein the current control unit sets a value for the a.c. current to establish the resonant inductive coupling between the primary induction coil and the secondary induction coil (shown in figure 2 item 222 defined in paragraph as a resonant circuit comprised within the vehicle coupled with the secondary coil item 216. Paragraph [0038] teaches wherein using resonant structures for coupling energy may be referred to as “magnetically coupled resonance,” “electromagnetically coupled resonance,” and/or “resonant induction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Wheatley in view of Mu references with the resonant circuit system of the Huang reference so that the coils may be more effectively coupled.
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0038] wherein coupling efficiency is taught.


Regarding claim 20,  Mu teaches the method of claim 19 but does not explicitly teach wherein the primary induction coil delivers a.c. current to the secondary induction coil with a power greater than 3 kw.
Huang teaches wherein the primary induction coil delivers a.c. current to the secondary induction coil with a power greater than 3 kw (defined in paragraph [0039] wherein the level of power provided wirelessly by the base power transfer element 204 may be on the order of kilowatts ( kW) (e.g., anywhere from 1 kW to 110 kW, although actual levels may be or higher or lower)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu references with the charging power level of the Huang reference so that a variety of electric vehicles may be charged.  
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0039] wherein the power level provided is compatible with electric vehicles.








 



8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mu (U.S. 9660487), Huang, Capizzo as applied to claim 1 and in further view of Haase (U.S. 20160264007).

Regarding claim 8, Mu, Huang, and Capizzo teaches transportable unit of claim 1 but does not explicitly teach further comprising a charging indicator connected with the secondary induction coil and a battery in the electric vehicle to provide a visual indication of the electric charge received from the storage battery on the transportable unit.
	Haase teaches wherein further comprising a charging indicator connected with the secondary induction coil and a battery in the electric vehicle to provide a visual indication of the electric charge received from the storage battery on the transportable unit (defined in paragraph [0009] wherein  indicator light that indicates whether the vehicle battery is currently being charged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Mu, Huang, Capizzo references charging indicator of the Haase reference so that the user is aware of the charging status of the station.  
The suggestion/motivation for combination can be found in the Huang reference in paragraph [0009] wherein the user is notified of the charging status. 








Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Regarding the Double patenting rejection for claims 1, 10, and 15, A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The Capizzo reference has been combined with the Wheatley in view of the Mu and in further view of the Huang reference. Capizzo teaches wherein the electric vehicle properly parked on the docking pad (shown in figure 1 item 34  defined in paragraph [0112] as wherein a docking pad is interpreted as a service platform which comprises the vehicle properly parked on the docking pad. The service platform shown in the Capizzo reference is a docking pad which provides charging to vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging station of the Wheatley in view of Mu, and in further view of Huang references with the Capizzo reference so that the vehicle may be properly supported while charging. 
The suggestion/motivation for combination can be found in the Capizzo reference in paragraph [0112] wherein charging the vehicle on a secure mobile platform is taught. 
It is obvious to combine the Capizzo reference with the Wheatley, in view of Mu and in further view of Huang references, because a charging platform is taught. The Capizzo reference allows the vehicle to be positioned on top of a surface in order to be charged. It is obvious that a charging system such as an inductive charging platform may be included in the station as it is an alternative form of charging. Additionally, it is obvious that in order to maintain portability alternative sources of power, such as solar, wind, or any other renewable power may be provided to the station as taught in paragraph [0108].
6.	The applicant argues that Mu does not explicitly teach inductive battery charging. Mu teaches inductive battery charging shown in figure 1 defined column 6 lines 63 – 66 wherein Transceiver I 110 is capable of inductively transferring (transmitting, or receiving, or both) power from transceiver II 10. Transceiver I and II may be a coupling coil or any other device capable of transferring power through induction.
7.	The applicant argues the Mu reference uses no renewable energy source for its operation. Mu teaches in column 7 lines 53 – 56 shown in Figure 7 wherein the power transfer system 100 can wirelessly transfer power to and/or from a solar panel 304. Thus a renewable energy source may be provided to the inductive charging system so that charge may be provided to an electric vehicle in an off grid system. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110181240 A1	Baarman; David W. et al.: teaches a charging station with a docking station to support a vehicle.
US 20200303968 A1	Huang; Chang-Yu et al.: teaches an inductive charging station.
US 20200307408 A1	Oakshott; Neil et al: teaches a mobile charging station.
US 20190100109 A1	Wendeborn; David: teaches a vehicle charging station.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859